Order entered January 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00893-CV

                          REFUGIO GOMEZ, ET AL., Appellants

                                               V.

                                       SOL LY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-06613-D

                                           ORDER
       Before the Court is appellants’ January 20, 2015, motion for final extension of time to

file appellants’ brief. We GRANT appellants’ motion and consider its brief received on January

20, 2015, properly before the Court.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE